83482: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-14706: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83482


Short Caption:GARZA VS. STATE, DEP'T OF EMP'T TRAINING AND REHAB.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A831473Classification:Civil Appeal - General - Proper Person


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantEric Garza
					In Proper Person
				


RespondentElisa CaferrataTroy Curtis Jordan
							(State of Nevada/DETR)
						


RespondentLynda ParvenTroy Curtis Jordan
							(State of Nevada/DETR)
						


RespondentRosa MendezTroy Curtis Jordan
							(State of Nevada/DETR)
						


RespondentState of Nevada, Department of Employment, Training and RehabilitationTroy Curtis Jordan
							(State of Nevada/DETR)
						


RespondentThe State of Nevada Employment Security DivisionTroy Curtis Jordan
							(State of Nevada/DETR)
						





Docket Entries


DateTypeDescriptionPending?Document


09/10/2021Filing FeeFiling Fee due for Appeal. (SC)


09/10/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)21-26228




09/10/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-26230




09/20/2021Filing FeeFiling Fee Paid. $250.00 from Eric Garza. Check No. 0139. (SC).


09/20/2021Notice/OutgoingIssued Notice Regarding Deadlines. (SC)21-27140




09/28/2021Order/ProceduralFiled Notice of Voluntary Disclosure for Justice Silver. (SC)21-27827




10/06/2021Docketing StatementFiled Proper Person's Civil Docketing Statement. (SC)21-28724




10/13/2021Order/ProceduralFiled Order/Transmit Record. Record due: 30 days. (SC)21-29420




10/19/2021Record on Appeal DocumentsFiled Record on Appeal. (A831473) Vol. 1. (SC)21-30074




10/19/2021Record on Appeal DocumentsFiled Record on Appeal. (A831473) Vol. 2. (SC)21-30080




03/02/2022Order/ProceduralFiled Order to File Document. To date appellant has failed to file the brief. Appellant shall have 14 days from the date of this order to file and serve either an opening brief that complies with NRAP 28(a) and NRAP 32, or an informal brief form for pro se parties provided by the clerk of this court. (SC)22-06657




05/09/2022Order/DispositionalFiled Order Dismissing Appeal. "ORDERS this appeal DISMISSED." NNP22 - AS/EC/KP. (SC)22-14706




06/03/2022RemittiturIssued Remittitur.  (SC)22-17656




06/03/2022Case Status UpdateRemittitur Issued/Case Closed.  (SC)


06/13/2022RemittiturFiled Remittitur. Received by District Court Clerk on June 6, 2022. (SC)22-17656





Combined Case View